Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 9, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

  162150                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 162150
                                                                    COA: 354113
                                                                    Kalamazoo CC: 1990-000932-FC
  JOSHUA DWAYNE LAWSON,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 25, 2020 order
  of the Court of Appeals is considered and, it appearing to this Court that the case of People
  v Poole (Docket No. 161529) is pending on appeal before this Court and that the decision
  in that case may resolve an issue raised in the present application for leave to appeal, we
  ORDER that the application be held in ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 9, 2021
           b0706
                                                                               Clerk